Title: To George Washington from William Thornton, 19 July 1799
From: Thornton, William
To: Washington, George



Dear Sir
City of Washington July 19th 1799.

I was honored, in due Course of post, with your Favour of the 14th to which I should have replied sooner, but was desirous of knowing, from as many quarters as I could, the probable rent of Houses to be built for the accommodation of Congress. The general Idea of renting Houses in America is, to charge 10 ⅌ Ct on the Expenditures, if these are made with Economy; for Taxes are high; the abuse of Houses & the consequent Repairs demand Consideration; and the Interest on Stock of all kinds being great, little Inducement to build can be offered under that ⅌ Centage; but in Cities where the Congress has been generally held there are so many Houses that accommodations have generally not been wanting, and House-rent consequently cheaper than the ratio of the value of property. If it were to be much higher here than in other places, the Causes would be less considered than the Fact, and murmurs would arise; but your Idea of not losing because you do not mean to extort, I think too just to be objected to by any one. Some, with whom I have conversed, have thought that 7½ ⅌ Cent, besides Taxes & Insurance, would not be deem’d by any as unreasonable, and I should be glad if the Proprietors who are building, were to make some Agreement which they would not exceed. Thus they would not lose, and it would gratify every Tenant to find that as there were no Distinctions there would be also no Impositions. If Mr Francis were to hesitate to give such a rent

(for Instance 7½ ⅌ Centum, & Insurance &c. which would bring it to nearly 10) as you might conclude to be reasonable, and if I might presume to advise, I would rather preserve them unrented, & keep them for sale, fixing a price on them together or separately; and I have no Doubt you could sell them for nine or ten thousand Dollars each, and if you were inclined to lay out the proceeds again in building other Houses this might be repeated to your Advantage, without any trouble, with perfect safety from risk, & to the great improvement of the City. I am induced to think the Houses would sell very well, because their Situation is uncommonly fine, and the Exterior of the Houses is calculated to attract notice. Many Gentlemen of Fortune will visit the City and be suddenly inclined to fix here. They will find your Houses perfectly suitable, being not only commodious but elegant. Mr Francis has applied to me for the Lot adjoining yours, but finding he was disposed to erect back Buildings, to communicate with your Houses, I refused to name any price, and told him I could not be so unmindful of the Advantages with which you have so kindly favoured me, as to permit any House to be built that did not correspond with those you are erecting, and should stipulate if I did not build myself, that such Houses should be built. I presume his application to me was under an impression that he should rent your Houses, but he has observed that they want more Lodging Rooms. You have done all in your power to render them convenient for a lodging-house without absolutely injuring the Tenements, and this I observed to him. I saw Mr Blagdin, and made the enquiry you desired. He says he shall have occasion for a thousand Dollars when you do us the honor of a visit. I asked if he could not wait a little longer, but he said he was four hundred Doll[ar]s now in advance, and could not possibly wait longer, but that he should not have occasion for more, for some time after this payment.
As the only two Families which have the honor of your alliance are both out of the City at present, permit me to solicit the honor & happiness of your Company during your Stay in the City at the time of your intended visit, and when you bring your Lady hither we should also be rendered very happy by the honor of her Company. I am, dear Sir, with the greatest respect, and affectionate regard, your much obliged & obedt Friend

William Thornton

